DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/10/2021 for application number 17/235,016. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statements and Claims.
Claims 16-35 are pending.  Claims 16, 26 and 32 are independent claims.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021 and 7/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Independent Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,010,177. This is a statutory double patenting rejection.
Independent Claim 32 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,010,177. This is a statutory double patenting rejection.


Allowable Subject Matter

Claims 27-31 are allowable over the prior art of record since the independent claim 26 is allowable subject to overcoming the statutory type double patenting rejections detailed above.

Claims 33-35 are allowable over the prior art of record since the independent claim 32 is allowable subject to overcoming the statutory type double patenting rejections detailed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 16 recites “intermediate framework”, which the specification states that it may be a computer system, such as a server or server farm, that hosts a common interface 610 and the software products [para 0041].  The broadest reasonable interpretation of a claim drawn to a framework covers software per se.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macken (USPGPUB 2011/0125834; hereinafter Macken).

As to independent claim 16, Macken discloses an intermediate framework [Fig. 1A, Para 0018 - real time application framework 110 is responsible for creating and distributing real-time web applications embedded in web pages, and for creating an environment for application programmers to create web applications] comprising:
a common interface including combined computer applications accessible by a plurality of computing devices [Para 0053 - framework 110 can expose all installed applications via a link (e.g., via a universal resource locator such as /apps/myapp), and further make the applications available to pull in additional framework widgets for user in framework-based web applications, graphical user interface dashboards, framework widgets, etc.];
a plurality of plugins, each plugin including computer code of at least one of the computer applications [Para 0052 - the framework middleware 114 loads the widgets 120 and applications 128 from storage of server computer systems of the framework 110. In one embodiment, when an application, such as applications 128 are to be integrated into the framework 110, the new plug-in application can be installed or plugged in anywhere on hub 124 utilizing a framework entry point], wherein each plugin is in communication with a data source such that each application accesses data from the data sources via the common interface [Para 0022 - real time application framework 110 obtains data in real time. In one embodiment, real time application framework 110 runs applications that poll external resources 140 over network 104 to determine if new and/or updated data is available at the external resources 104. In one embodiment, the applications are installed as plug-in applications on a server of the real time application framework 110. When new or updated data is available at the external resources 140, real time application framework 110 obtains the data for distribution to framework widgets].

As to dependent claim 17, Macken discloses the intermediate framework of claim 16, further comprising a virtual data source adapter to enable communication between a data source of the plurality of data sources and a plugin of the plurality of plugins [Para 0022 - real time application framework 110 runs applications that poll external resources 140 over network 104 to determine if new and/or updated data is available at the external resources 104. In one embodiment, the applications are installed as plug-in applications on a server of the real time application framework 110. When new or updated data is available at the external resources 140, real time application framework 110 obtains the data for distribution to framework widgets – Examiner maps the polling application to the virtual data source adapter, which polls (i.e., communicates) with data sources if new and updated data is available and if so, it obtains the data for the plug-ins].

As to dependent claim 18, Macken discloses the intermediate framework of claim 16, wherein the plugins define views to be combined at the common interface [Para 0075 - The additional processing may include formatting the received data, performing graphical user interface operations (e.g., displaying the data, animating the data, updating the framework widget with the new data, etc.)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view of Forstall et al. (USPGPUB 2007/0101291; hereinafter Forstall).

As to dependent claim 19, Macken discloses the intermediate framework of claim 16.
Macken does not appear to teach: wherein the common interface includes a repository of views of combined computer applications.
However, Forstall teaches in the same field of endeavor: wherein the common interface includes a repository of views of combined computer applications [Para 0076 - a configuration bar 503 is displayed, which includes one or more widget icons and a widget link manager icon 514. The configuration bar 503 can be scrolled from left to right to reveal more widget icons. A user can install a widget by dragging its associated widget icon from the configuration bar 503 and dropping it in the dashboard layer 506].
It would have been obvious to one of ordinary skill in art, having the teachings of Macken and Forstall at the time of filing, to modify a method for providing a plug-in architecture in a real-time web application framework taught by Macken to include the concept of linked widgets taught by Forstall to overcome inefficient use of widget resources [Forstall, Para 0018].
One of the ordinary skill in the art wanted to be motivated to include the concept of linked widgets taught by Forstall to overcome inefficient use of widget resources [Forstall, Para 0018].


As to dependent claim 20, Macken and Forstall teach the intermediate framework of claim 19. 
Forstall further teaches: 
wherein the common interface includes a toolbar that includes menus of categorized functions to create the views of combined computer applications [Para 0076 - the user interface 504 includes a background image, a menu bar 502, and other UI common features (e.g., windows, icons, etc.). The user can activate the dashboard layer 506 by selecting an item from the menu bar 502, or by clicking an icon, or by pressing a function key or key combination, or by some other means for invoking activation. In some implementations, a configuration bar 503 is displayed].

As to dependent claim 21, Macken and Forstall teach the intermediate framework of claim 19. 
Forstall further teaches: 
wherein the views of combined computer applications includes a widget [Para 0076 - a configuration bar 503 is displayed, which includes one or more widget icons and a widget link manager icon 514].

As to dependent claim 22, Macken and Forstall teach the intermediate framework of claim 21. 
Forstall further teaches: 
wherein the widget may represent a filter to filter data from the data source [Para 0079 - When the user installs the search widget 508 in the dashboard layer 506, a trigger event is generated which causes the map widget 510 and the weather widget 512 to be automatically linked to the search widget 508 and displayed in the dashboard layer 506. A user enters a search query in a search box of the search widget 508 to determine the location of a favorite restaurant. The search widget 508 returns location information (e.g., address, coordinates, etc.) for the restaurant, which is shared with the map widget 510 and the weather widget 512].

As to dependent claim 23, Macken and Forstall teach the intermediate framework of claim 21. 
Forstall further teaches: 
wherein the widget may represent a list including selectable entries [Para 0093 - When a link is manually or automatically established between the phone book widget 520 and the sports widget 522, information can be exchanged between the phone book widget 520 and the sports widget 522. For example, the sports widget 522 can send the phone book widget 520 the name of a sports venue. The phone book widget 520 can then use the name of the sport venue to look up the address and telephone number of the sports venue].

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view of Forstall, further in view of Dobson et al. (USPGPUB 2009/0075655; hereinafter Dobson).

As to dependent claim 24, Macken and Forstall teach the intermediate framework of claim 21. 
Macken and Forstall do not appear to teach, however, Bishop teaches in the same field of endeavor: 
wherein a first plugin of the plurality of plugins, responsive to a first selection at the common interface to fix a network failure, retrieves data from a first data source of the data sources [Para 0008 - Embodiments of the system may be employed not only for fault detection and correction but also for dealing with exceptions and so-called design checks (so that a network configuration meets design criteria); Para 0172 - The current selection represents what the user is currently dealing with. For example, it might be a single site or sector, a group of sites, or an area on the map that includes a number of different sites. It is the framework's responsibility to track the current selection and to communicate it to the map and plug-ins, so that when the user selects something else, they can reflect this on the screen].
It would have been obvious to one of ordinary skill in art, having the teachings of Macken, Forstall and Dobson at the time of filing, to modify a method for providing a plug-in architecture in a real-time web application framework taught by Macken and linked widgets taught by Forstall to include the concept of a mobile phone network management system taught by Dobson to obtain improved tools for mobile phone network service engineers [Dobson, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of a mobile phone network management system taught by Dobson to obtain improved tools for mobile phone network service engineers [Dobson, Para 0006].

As to dependent claim 25, Macken, Forstall and Dobson teach the intermediate framework of claim 21. 
Dobson further teaches in the same field of endeavor: wherein responsive to a received second selection at the common interface, initiating an automated correction process corresponding with the network failure [Para 0016 - feedback either manual or automatic from the result of intervention by a service engineer may be employed to modify or amend one or more rules, in order to make the system learning. There even exists the potential for a network to become at least partially self-healing/optimizing].

  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnston et al. (US PGPUB 2018/0081501) teaches techniques for automatically generating a dynamic user interface of inter-related systems management widgets for an application program

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2141